DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/508,808
This Office Action is responsive to the original claims of July 11, 2019.
Original claims 1-8 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/508,808, filed 07/11/2019, as a U.S. Non-Provisional patent application, which claims foreign priority to Korean patent applications:  10-2019-0046487, filed 04/22/2019; and 10-2018-0095267, filed 08/16/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date is July 11, 2019, since Applicants have not perfected foreign priority.  Neither foreign (Korean) priority application is in English and thus a determination cannot be made whether the instant claims find support to the foreign priority applications.  Please provide a certified English language translation of one or both foreign priority applications (translation must support instant claims as filed) to perfect foreign priority.  The conditions of 119(a)-(d) are not yet met.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over:
SMITH (KR 2020090010357), WIPO Machine English-language translation is enclosed.

Claim 1 is drawn to a gelatin supply device comprising:
spreader boxes; 
a storage tank; 
a transfer hose; 
wherein at least two spreader boxes are provided on a guide located on the upper surface of a drum, and 
adjustment holes configured in the guide are arranged in an arc shape concentric with the drum to permit adjusting the distance between the spreader boxes.

Determining the scope and contents of the prior art:
	The reference SMITH teaches a gelatin supply device comprising:  
spreader boxes (note the plural—this means there are at least two spreader boxes) that supply the liquid gelatin in the form of a sheet; 
a storage tank where the liquid gelatin is stored; and 
a transfer hose through which the stored liquid gelatin is transferred to the spreader boxes; and 
wherein the spreader boxes are provided on a guide located on the upper surface of a drum (see SMITH pages 5-6 of 8).
The phrase “for a softgel encapsulation machine” constitutes an intended use limitation.  Nothing precludes the use as claimed.
The limitation “the device supplying liquid gelatin to a drum in a form of a sheet and cooling the liquid gelatin to mold a gelatin sheet” constitutes a function/property (see pages 5-6 of 8).  While SMITH pages 1-6 of 8 teach that the drum (“cooling drum” in SMITH) cools the liquid gelatin to mold a gelatin sheet, the same function/property can also be considered inherently taught by SMITH.  See MPEP 2112.01(I).  This helps teach claim 1.
Furthermore, the SMITH reference teaches use of a (gear) pump in transferring gelatin from the storage tank to the spreader boxes (page 6 of 8).  This teaches claim 2.

Ascertaining the differences between the prior art and the claims at issue:
	While SMITH teaches a gelatin supply device comprising:  
spreader boxes (note the plural—this means there are at least two spreader boxes) that supply the liquid gelatin in the form of a sheet; 
a storage tank where the liquid gelatin is stored; and 
a transfer hose through which the stored liquid gelatin is transferred to the spreader boxes; and 
wherein the spreader boxes are provided on a guide located on the upper surface of a drum (see SMITH pages 5-6 of 8), the SMITH reference does not explicitly teach “adjustment holes configured in the guide are arranged in an arc shape being concentric with the drum such that the spreader boxes provided on the guide are moved due to the adjustment holes to adjust a distance between the spreader boxes” as required in instant claim 1.
However, SMITH does teach being able to adjust the distance between the spreader boxes to adjust the thickness of the gelatin (see last two lines of page 5 of 8 through first two lines of page 6 of 8).

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and production of gelatin capsules used in the pharmaceutical industry.  Said artisan has also reviewed the problems in the art as regards to production of soft gelatin capsules.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims 1-2 are prima facie obvious in light of the teachings of SMITH.
	The artisan would find it obvious before the effective filing date of the instant invention to use adjustment holes configured in the guide which secures the spreader boxes in order to move the spreader boxes in a secure manner (secured by adjustment holes) to adjust the distance between the spreader boxes.
The artisan would be motivated to use adjustment holes configured in the guide which secures the spreader boxes in order to move the spreader boxes in a secure manner (secured by adjustment holes) to adjust the distance between the spreader boxes.  The artisan would be expected to alter the gelatin device of SMITH which can adjust the distance between the spreader boxes to adjust the thickness of the gelatin (see last two lines of page 5 of 8 through first two lines of page 6 of 8) and would naturally devise the concentric arc shape of the adjustment holes in order to most securely adjust the distance between spreader boxes to adjust the thickness of the gelatin.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2 are not presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625